Hosmer, Ch. J.
The plaintiff claims title as heir at law to Peter Brown, deceased; and the defendant resists on the ground thatheis his grantee. The merits of the controversy depend entirely on the question, whether the grantor had capacity sufficient to execute the deed. It appears, that he was deaf and dumb from his nativity ; and on that fact the plaintiff urges, that Ihe deed was invalid. It was found by the jury, that the grantor had understanding sufficient to enable him to execute the deed; and the court adjudged, that his being deaf and dumb constituted no incapacity. If, superadded to the deprivation of the two senses before mentioned, the grant- or had been blind, he would be considered in law as incapable of any understanding, being deficient in those inlets, which furnish the human mind with ideas. But this is not predicable of persons, who, from their nativity, are deaf and dumb only.
The question ever must be, is the grantor of sufficient capacity ; and the absence of hearing and speech can be nothing moré than prima facie evidence of a fact, the opposite of which is often found to be true.
The grantor directed a person to draw the deed in question ; and having done it, the draftsman informed him, that it conveyed to the defendant the land specified, but omitted to declare that it contained covenants, or whether it was a deed or a will. Upon these facts, the validity of the deed is questioned, but without any foundation, for two reasons. First, no imposition is deducible from this statement. It is not like the reading of a deed to an illiterate person, on his request, and reading it falsely; and if it were, the covenants alone would be invalidated. Shep. Touch. 56. Secondly, the judge instructed the jury, “ if the grantor directed the deed to be .drawn, and it was drawn, and presented to him, in conformity to such direction, and he desired only to know the extent of lands contained in the deed, and was content to execute, it. *304without further explanation, the deed would be good, provided an explanation was made commensurate with the request of the grantor.” Under this charge, it is a warrantable presumption, that the jury found the information given to the grantor, wasco-extensive with his request, and thus the objection is clearly subverted.
The difference between a deed and a will, it was said, could not be communicated to, orbe understood by, the grantor, for deficiency of signs ; and this is a supposed incapacity annulling the deed. Whether the difference between these instruments^ was understood, is of no imaginable importance. It is enough,that the grantor directed a conveyance of his lands; and that he had understanding sufficient to transfer his estate. And it infers no incapacity, that he was unacquainted with the specific difference between two modes of conveyance.
The other Judges were of the same opinion, except Brain-ard, J., who was absent.
New trial not to be granted.